Exhibit 10.7

Overland Storage, Inc.

2009 Equity Incentive Plan

Notice of Stock Unit Award

You have been granted units representing shares of Common Stock of Overland
Storage, Inc. (the “Company”) on the following terms:

 

Name of Recipient:    Total Number of Units Granted:    Date of Grant:   
Vesting Commencement Date:    Vesting Schedule:    The first [_____]% of the
units subject to this award vest when you complete [_____] months of continuous
“Service” (as defined in the Plan) from the Vesting Commencement Date.
Thereafter, an additional [_____]% of the units subject to this award vest when
you complete each month of continuous Service.

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Overland Storage, Inc. 2009 Equity Incentive Plan
(the “Plan”) and the Stock Unit Agreement, both of which are attached to and
made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

Optionee:     Overland Storage, Inc.       By:           Title:    

 

-1-



--------------------------------------------------------------------------------

Overland Storage, Inc.

2009 Equity Incentive Plan

Stock Unit Agreement

 

Payment for Units    No payment is required for the units that you are
receiving. Vesting    The units vest in installments, as shown in the Notice of
Stock Unit Award. In addition, the units vest in full if either of the following
events occurs:   

•        Your Service terminates because of your “Disability” (as defined in the
Plan), or death, or

  

•        [The Company is subject to a “Change in Control” (as defined in the
Plan) before your Service terminates.] or [The Company is subject to a “Change
in Control” (as defined in the Plan) before your Service terminates, and you are
subject to an “Involuntary Termination” (as defined in the Plan) within [12][24]
months after the Change in Control.]

   No additional units vest after your Service has terminated for any reason.
Forfeiture    If your Service terminates for any reason, then your units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination. This means that the units will
immediately be cancelled. You receive no payment for units that are forfeited.
   The Company determines when your Service terminates for this purpose. Leaves
of Absence and Part-Time Work    For purposes of this award, your Service does
not terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by applicable law, the Company’s
leave of absence policy or the terms of your leave. But your Service terminates
when the approved leave ends, unless you immediately return to active work.   
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.

 

-2-



--------------------------------------------------------------------------------

Nature of Units    Your units are mere bookkeeping entries. They represent only
the Company’s unfunded and unsecured promise to issue shares of Common Stock (or
distribute cash) on a future date. As a holder of units, you have no rights
other than the rights of a general creditor of the Company. No Voting Rights or
Dividends    Your units carry neither voting rights nor rights to cash
dividends. You have no rights as a shareholder of the Company unless and until
your units are settled by issuing shares of the Company’s Common Stock. Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any units, except pursuant to a Domestic Relations Order. For
instance, you may not use your units as security for a loan. Settlement of Units
   Each of your units will be settled when it vests, unless you and the Company
have agreed to a later settlement date. Such an agreement must be in writing,
must be executed at least 12 months before the unit vests and must be
irrevocable.    At the time of settlement, you will receive one share of the
Company’s Common Stock for each vested unit. But the Company, at its sole
discretion, may substitute an equivalent amount of cash if the distribution of
stock is not reasonably practicable due to the requirements of applicable law.
The amount of cash will be determined on the basis of the market value of the
Company’s Common Stock at the time of settlement. Withholding Taxes    No stock
certificates or cash will be distributed to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of the
settlement of this award. With the Company’s consent, these arrangements may
include (a) withholding shares of Company stock that otherwise would be issued
to you when the units are settled or (b) surrendering shares that you previously
acquired. The fair market value of these shares, determined as of the date when
taxes otherwise would have been withheld in cash, will be applied to the
withholding taxes.

 

-3-



--------------------------------------------------------------------------------

Restrictions on Resale    You agree not to sell any shares at a time when
Applicable Law, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. No Retention Rights    Your award or this
Agreement does not give you the right to be retained by the Company or a
subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of your units will be adjusted accordingly,
as the Company may determine pursuant to the Plan. Beneficiary Designation   
You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death. Governing Law    This Agreement
will be interpreted and enforced under the laws of the State of California
(without regard to its choice-of-law provisions). The Plan and Other Agreements
  

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions

described above and in the Plan.

 

-4-